July 14, 2017 STRATEGIC FUNDS, INC -Global Stock Fund Supplement to Statement of Additional Information dated August 31, 2016, as revised or amended September 30, 2016, December 30, 2016, February 1, 2017, March 1, 2017, March 31, 2017 and May 1, The following information supplements the share ownership information contained in the section of the Statement of Additional Information entitled "Share Ownership": The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Except as may be otherwise indicated, board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding as of the date indicated below. July 13, 2017 GSF Class A National Financial Services Attn.: Mutual Funds Department, 4th Floor 499 Washington Boulevard Jersey City, NJ 07310 14.8878% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.8770% Black & Spotted Dog Partners LLC 178 Conservation Way Sunderland, VT 05250-4465 8.7372% UBS WM USA 1000 Harbor Boulevard Weehawken, NJ 07088-6761 5.5534% SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 5.4078% John Roche, as Trustee Floral Park, NY 11001-2033 5.3732% Class C Morgan Stanley & Company Harborside Financial Center Plaza 2, 3rd Floor Jersey City, NJ 07311 19.4733% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East, 3rd Floor Jacksonville, FL 32246-6484 17.3287% Wells Fargo Clearing Services 2801 Market Street St. Louis, MO 63103-2523 15.29687% John Roche, as Trustee Floral Park, NY 11001-2033 14.7300% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 12.4972% National Financial Services Attn.: Mutual Funds Department, 4th Floor 499 Washington Boulevard Jersey City, NJ 07310 7.9313% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.3705% Class I Wells Fargo Bank of Minnesota NA P.O. Box 560067 Charlotte, NC 28256-0067 25.9430% National Financial Services Attn.: Mutual Funds Department, 4th Floor 499 Washington Boulevard Jersey City, NJ 07310 11.7041% MAC & Co. P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15230-3198 10.0618% TIAA-CREF Trust Co. 211 North Broadway St. Louis, MO 63102-2733 7.4122% Comerica Bank P.O. Box 75000 Detroit, MI 48275 6.6345% Goldman Sachs & Co. c/o Mutual Fund Operations 295 Chipeta Way Salt Lake City, UT 84108-1285 5.5210% Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, CA 94104-4151 5.3688% MITRA & Co. c/o BMO Harris Bank 480 Pilgrim Way, Suite 1000 Green Bay, WI 54304 5.1838% Class Y SEI Private Trust Company One Freedom Valley Drive Oaks, PA 19456-9989 81.1981% Metropolitan Transportation Authority (MTA) Retiree Welfare Benefits Plan 314 Madison Avenue, 3rd Floor New York, New York 10017-3705 12.9649% Class T N/A None GRP3-SAISTK-0717
